Citation Nr: 0920244	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

3.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for an ulcer claimed to be a result of 
Department of Veterans Affairs medical treatment.

4.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for cholelithiasis claimed to be a result of 
Department of Veterans Affairs medical treatment.

5.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for a stomach lipoma claimed to be a result 
of Department of Veterans Affairs medical treatment.

6.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for anemia claimed to be a result of 
Department of Veterans Affairs medical treatment.

7.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for renal insufficiency claimed to be a 
result of Department of Veterans Affairs medical treatment.

8.  Entitlement to an initial rating in excess of 40 percent 
for a lumbar spine disability.

9.  Entitlement to total disability based upon individual 
unemployability (TDIU) benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003, August 2007, and April 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  

The Board notes that the Veteran originally applied for 
service connection for PTSD, but finds that his claim is best 
characterized as entitlement to service connection for an 
acquired psychiatric disorder.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to TDIU 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently diagnosed as having a left 
eye disability or residuals of a left eye injury. 

3.  At worst, the Veteran's thoracolumbar spine flexion is to 
10 degrees, and is currently without clinically diagnosed 
neurological manifestations or symptoms analogous to 
pronounced intervertebral disc syndrome.

4.  The competent medical evidence shows that the Veteran's 
ulcer, anemia, cholelithiasis, stomach lipoma, and renal 
insufficiency were not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA following 
treatment for low back pain with NSAIDs in the 1990s.


CONCLUSIONS OF LAW

1.  A left eye disability was not caused or worsened service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a disability rating greater than 40 
percent, for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, DC 5293 (effective prior to 
September 26, 2003) and Diagnostic Code 5293 (effective 
September 26, 2003).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for an ulcer have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361, 17.32 (2008). 

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for cholelithiasis have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361, 17.32 (2008). 

5.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a stomach lipoma have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361, 17.32 (2008). 

6.  The criteria for compensation under 38 U.S.C.A. § 1151 
for anemia have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361, 17.32 (2008). 

7.  The criteria for compensation under 38 U.S.C.A. § 1151 
for renal insufficiency have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361, 17.32 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in March 2001, April 2002, January 2003, 
November 2004, and January 2008, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, entitlement to 
TDIU, and entitlement to benefits under § 1151, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006 and October 2008.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
that further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  The Veteran's underlying claim of 
service connection for a low back disability was granted and 
this is an appeal of an initial rating.  As such, the Board 
finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was not given prior to the initial 
appealed AOJ decision regarding the service connection and 
§ 1151 claims.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
November 2004 and a Supplemental Statement of the Case was 
issued subsequent to that notice in the same month, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board notes 
that the January 2008 VCAA notice regarding entitlement to 
TDIU benefits was provided prior to the April 2008 rating 
decision on that issue.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations on his § 1151 and low 
back disability claims, opinions as to the severity of his 
back disability, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  VA is not required to schedule 
the Veteran for a physical examination regarding his claim of 
service connection for residuals of a left eye injury because 
the evidence does not meet the criteria set forth in 38 
C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based.  As such, the Board 
will not remand this case for a medical examination.  The 
Board also notes that VA attempted to retrieve relevant 
Social Security Administration (SSA) records, and upon reply 
from SSA, they were unable to provide his records because 
they had been destroyed.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

Service connection 

The Veteran seeks service connection for residuals of a left 
eye injury.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records (STRs), reflect one 
instance of treatment for a left eye injury.  In a record 
dated in September 1953, the Veteran was noted to have a 
post-traumatic ulcer of the cornea due to a foreign body 
entering the eye.  The Veteran had a paint chip removed from 
his left eye and then developed a corneal ulcer.  He was 
discharged from the hospital that same month and found to be 
fit for duty.  There was no subsequent workup noted.  His 
November 1954 discharge medical examination report reflected 
20/20 vision, and there were no residuals noted from the 
September 1953 left eye injury.  

Since service, the Veteran has not been treated for a left 
eye disability, nor is there clinical evidence that the 
Veteran experiences residual symptoms from his September 1953 
eye injury.  In May 1994, the Veteran underwent a VA general 
medical examination.  There were no complaints of a left eye 
disability.  His vision was noted to be 20/30 in the left 
eye, and eye examination revealed normal ocular movements and 
sclerae nonicteric.  

In a January 2005 statement, the Veteran indicated that 
because of the in-service left eye injury, he is now required 
to wear glasses.  There are no other clinical records 
regarding any claimed left eye disability, nor is there any 
indication that the Veteran's current need for glasses is in 
any way related to his acute left eye injury in service. 

The Board notes that for purposes of entitlement to benefits, 
the law provides that refractive errors of the eyes are 
congenital or developmental defects and are not a disease or 
injury within the meaning of applicable legislation.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia, and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a left eye disability or any 
residual related to his in-service acute left eye injury.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Also, in the absence of proof of a present disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, because there is no evidence of 
a left eye disability related to the Veteran's service, 
service connection must be denied. 

Increased rating

The Veteran contends that his low back disability should be 
rating higher than 40 percent.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 C.F.R. § 3.114.

When VA granted service connection for degenerative arthritis 
of the lumbar spine with radiculopathy, a 40 percent rating 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild; a 20 percent was provided for moderate 
intervertebral disc syndrome with recurring attacks; severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation; and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief was 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating.

Under Diagnostic Code 5295, a 20 percent rating is assigned 
when there is evidence of lumbosacral strain with muscle 
spasm on extreme forward bending or loss of lateral spine 
motion.  A 40 percent rating is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
..............................100

Unfavorable ankylosis of the entire thoracolumbar 
spine........50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
..........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
.....30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.....................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

By way of background, the Veteran has a history of injuries 
to the back, and following his most recent injury in 1992, he 
was diagnosed as having severe degenerative joint disease of 
the lumbar spine with foraminal stenosis and nerve root 
impingement.  

Following an April 2001 x-ray of the lumbar spine, the 
Veteran was assessed as having a disc protrusion of L3-4 with 
narrowing of the caudal aspect of the neural foramen, mild 
relative spinal stenosis at L4-5 due to posterior vertebral 
marginal spurring and prominent degenerative and 
posttraumatic changes of the facets, and posterior vertebral 
marginal spurring at L5-S1.  

In May 2001, the Veteran sought treatment complaining of 
increasing low back pain and symptoms associated with 
radiculopathy.  Referenced was the Veteran's March 2001 EMG 
and nerve conduction study, which revealed axonal sensory 
motor neuropathy and lumbar radiculopathy.  It was 
recommended that the Veteran undergo a nerve block injection.  
The Veteran reported his pain as eight to nine out of ten, 
with ten being the most severe pain.  The Veteran advised 
that the only relieving factors were lying down, thinking 
about something else, relaxation, rest, and medication.  
Following x-rays, the Veteran was noted to have spinal 
stenosis, neurogenic claudication, idioperipheral neuropathy 
and osteoarthritis.  Musculoskeletal examination revealed 
normal, free heel to toe walking, normal tandem gait that was 
not antalgic.  His lumbar spine mobility was full passively 
and through active range of motion.  Gaenslen's sign was 
negative bilaterally, as was Patrick's testing.  

In a September 2001 neurosurgery treatment record, the 
Veteran reported back pain since an in-service injury.  Upon 
physical examination, the Veteran was noted to have minimal 
tenderness upon palpation and negative straight leg testing.  
Neurologically, the Veteran had normal mentation, and his 
cranial nerve functions, sensory and motor examinations were 
normal.  The Veteran could heel stand for five repetitions 
bilaterally, and deep tend reflexes were absent in the lower 
extremities.  The examiner physician indicated that the 
Veteran should continue his conservative therapy for the 
lumbar spondylosis.  Subsequent VA treatment records reflect 
treatment for lumbar spine pain.  

As reflected in VA treatment records dated in 2003, the 
Veteran complained of intermittent, radicular pain into the 
lower extremities.  He underwent physical therapy to 
treatment his low back pain and radicular pain.  No 
diagnosis, however, was made.  

According to a January 2004 treatment note, the Veteran 
sought treatment for chronic back pain.  Sensory examination 
was normal to light touch in the upper and lower extremities, 
and there was no evidence of focal weakness in the upper or 
lower extremities.  The Veteran's flexion of the back was to 
approximately 45 degrees and he was noted to have a normal 
gait.  The Veteran was diagnosed as having chronic gouty 
arthritis of the cervical and lumbar spine.  

In November 2006, the Veteran underwent a VA examination of 
the spine.  The Veteran reported significant lumbar spine 
pain following his initial injury to the spine during 
service, and multiple post-service spine injuries.  He 
advised that he has not worked since 1992.  He reported 
persistent worsening of his back pain, and it was constant 
and severe.  He related that the pain shoots down the right 
leg into the right lateral thigh and right lateral lower leg 
and is worsened with any activity.  He advised that it 
basically flares all the time, but he has not had any 24-hour 
incapacitation.  The Veteran reported that the back pain 
limits his activities, and he is unable to walk for more than 
30 yards.  

Upon physical examination, the Veteran was noted to have a 
moderate antalgic gait and discomfort in being seated.  He 
did not use any assistive devices, and when he stands, his 
right shoulder is held approximately two inches lower than 
the left.  There was mild "S" shape curvature of the 
thoracolumbar spine.  Range of motion testing revealed 
forward flexion to 10 degrees with pain, extension to 5 
degrees, lateral flexion to 10 degrees bilaterally, lateral 
rotation was to 10 degrees bilaterally.  The Veteran advised 
that all motions caused pain and he was unable to move his 
lumbar spine more than once as it would cause severe pain.  
Straight leg raising was negative and sensation and strength 
were within normal limits in the lower extremities.  The 
examiner indicated that the Veteran was mildly tender in the 
low back and the right sacroiliac joint.  The examiner 
observed the Veteran getting his clothes on and off, and he 
bent at the knees to pick up his clothes, but flexed forward 
up to 30 degrees while bending to pick up his clothes.  The 
examiner indicated that recent x-ray studies revealed trace 
anterior lithosis L4-5, and mild degenerative joint disease.  
A March 2004, MRI revealed mild degenerative disc disease at 
multiple levels.  The examiner indicated that the Veteran's 
lumbar spine disability is likely multifactoral in etiology 
and is attributable to his numerous injuries throughout the 
years.  The examiner could not determine the impact of the 
DeLuca factors based upon the inconsistency between the 
formal range of motion testing and the range of motion 
observed while the Veteran was picking up his clothes.  No 
diagnosis was made regarding any neurological conditions.  

In treatment records dated in 2007, the Veteran reported low 
back pain and leg pain for 14 years.  He indicated that the 
pain goes mainly down his right leg to knee.  He was 
diagnosed as having lumbago and lumbar degenerative disc 
disease.  No notation was made regarding any associated 
neurological conditions.  

Upon review of the evidence of record, the Board finds that 
the Veteran is not entitled to a rating in excess of 40 
percent for his service-connected lumbar spine disability 
either under the new regulations or the old.  

The Veteran is not entitled to a rating in excess of 40 
percent for his service-connected lumbar spine degenerative 
arthritis with bilateral radiculopathy as there is no 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc with little intermittent relief.  

Additionally, the Veteran does not have unfavorable ankylosis 
of the entire thoracolumbar spine or incapacitating episodes 
sufficient to warrant the assignment of a greater than 40 
percent evaluation under those criteria which became 
effective September 26, 2003, nor has the Veteran contended 
otherwise.  Although the Veteran has a history of 
neurological complaints, he does not currently experience 
significant neurological manifestations of his low back 
disability to warrant a separate disability rating under the 
new regulations.  Prior to September 2003, the Veteran's 
rating took into account the neurological complaints as 
asserted by the Veteran.  However, following the change in 
regulations, the Veteran has complained of right leg pain, 
but has not been diagnosed as having any neurological 
disability associated with his service-connected low back 
disability.  In fact, in his most recent November 2006 VA 
examination, there were no associated neurological 
manifestations found.  As such, a separate rating for any 
neurological manifestations is not warranted.  As such, a 40 
percent rating is the most advantageous rating for the 
Veteran, and a rating in excess of 40 percent is denied.

The Board has also considered whether staged ratings are 
appropriate per Hart, but finds that they are not appropriate 
under these circumstances.

The Veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings to warrant referral for consideration of 
an extraschedular rating.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his lumbar spine disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board also notes that the 
Veteran's claim of TDIU is still pending as a decision has 
not been made regarding entitlement to service connection for 
an acquired psychiatric disorder.  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
lumbar spine disability, the Board finds that the 40 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.

Entitlement to benefits under § 1151

The Veteran essentially contends that his ulcer, 
cholelithiasis, stomach lipomas, anemia, and renal 
insufficiency were caused by VA's carelessness, negligence, 
lack of proper skill, error in judgment in furnishing medical 
care.  He specifically contends that his five years of use of 
NSAIDs prescribed by VA caused his resulting gastrointestinal 
and renal problems.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  
(1) disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this Veteran's claim.  38 C.F.R. § 3.361(b) states 
that, to determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that the 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by the veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of the veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused the veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

Following the discovery of anemia and his treatment for GI 
bleeding, the Veteran was noted to have a gastric mass.  He 
underwent a partial gastrectomy in November 1999 for which he 
gave informed consent.  It was subsequently found to be a 
stomach lipoma.  

The Veteran submitted warning labels from the two NSAIDs he 
was prescribed for his back pain.  These labels generally 
indicated that use of these drugs can cause GI toxicity such 
as bleeding and ulceration, and could occur at any time 
"with or without warning."  

In March 2001, the Veteran was noted to have mild anemia with 
a borderline macrocytic index.  In a May 2001 VA treatment 
record, the Veteran was noted as having a history of iron 
deficiency anemia, abnormal stool findings, anemia, 
gastrointestinal hemorrhoids, benign neoplasm of the stomach, 
peptic ulcer, and abdominal pain.  He underwent a 
cholecystectomy in September 2001, following a diagnosis of 
symptomatic cholelithiasis.  

In April 2003, the Veteran underwent a VA examination.  Noted 
was the Veteran's history of anemia in March 1999, the 
finding of an ulcer, and a subsequent resection in 1999.  The 
Veteran's anemia was noted to have improved and was 
asymptomatic.  The cause of his anemia remained unknown.  
Also noted was that he had no further problems with his 
intestines.  The Veteran reported the onset of kidney 
problems in 1999 and after he ceased taking anti-inflammatory 
drugs, he had no further kidney problems.  The Veteran 
reported that following his cholecystectomy, he had no 
further symptoms in his right upper quadrant.  Further, the 
examiner indicated that there were no further symptoms 
associated with his stomach.  Following blood tests in 2002 
and 2003, the Veteran's kidney functions were noted to be 
normal.  Noted was the Veteran's history of probable mild 
renal failure from 1999 to 2000.  Upon examination, the 
Veteran was assessed as having a gastric mass with ulceration 
status-post resection and Billroth I anastomosis, macrocytic 
anemia of unknown etiology, mild renal insufficiency, and 
symptomatic cholelithiasis.  

The examiner opined that the Veteran's ulcer and mass was 
likely aggravated or caused by the use of NSAIDs, and 
contributed to his need for surgery and anemia.  The examiner 
indicated that at the time of surgery, the Veteran likely had 
a GI bleed that was superimposed by a chronic macrocytic 
blood dyscrasia.  As for the kidney problems, the examiner 
indicated that the use of NSAIDs is associated with renal 
disorders and opined that the Veteran's mild renal 
insufficiency was likely caused by his NSAID use, but he had 
no current manifestations of renal insufficiency.  The 
examiner also opined that the Veteran's cholelithiasis had 
its onset two years following the Veteran's discontinuance of 
NSAIDs and it was not possible to causally relate NSAID to 
his cholelithiasis.  Regarding the Veteran's stomach lipoma, 
the examiner indicated that it was likely related to his 
ulcer which was secondary to NSAID use, but its etiology was 
unknown.  

The examiner opined that the Veteran's VA medical care 
appeared appropriate given he was seeking treatment for 
spinal stenosis and was on medications, including NSAIDs for 
treatment, and these symptomatically helped his spine pain.  
In reaching this opinion the examiner pointed to the facts 
that the Veteran did not have a history of ulcer, stomach 
pain or discomfort, or other symptoms that would have alerted 
his treating clinicians to the fact that he had an ulcer 
prior to 1999.  The examiner ultimately opined that he could 
not "see that use of non-steroidal antiinflammatory [sic] 
agents in the doses described, 200 mg b.i.d. of Sulindac or 
300 mg b.i.d. of Naprosyn was outside the proper care and 
involved lack of proper skill or error in judgment."  The 
examiner also noted that the Veteran was receiving periodic 
blood tests and exams during the course of his NSAID 
treatment, and this was found to be appropriate.  There is no 
other clinical medical opinion of record.

The basic facts of this claim are not in dispute.  The 
Veteran was noted to have taken NSAIDs on a long-term basis 
for his chronic low back pain.  Subsequently, he experienced 
anemia, GI bleeding, stomach lipoma, renal insufficiency, 
ulcer, and cholelithiasis.  Thus, the main question before 
the Board is whether these conditions were caused by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or due to an event not reasonably 
foreseeable.

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim that his ulcer, cholelithiasis, stomach mass, anemia, 
and mild renal insufficiency were caused by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault based upon the VA care provided in 
the 1990s.  The VA medical opinion of record reflects that 
the Veteran's above-noted conditions, save the 
cholelithiasis, were likely secondary to his use of NSAIDs, 
but the VA examiner noted that the VA did not fail in its 
duty of care for the Veteran as he regularly underwent blood 
tests and there was no evidence of GI bleeding or other 
problems prior to 1999.  Further, the examiner indicated that 
the Veteran's cholelithiasis was unlikely related to any 
NSAID use.  Moreover, the Veteran submitted warning labels 
from the prescribed medications that warned of GI bleeding 
and other complications that could occur without warning.  
The examiner went on to say that the prescription of NSAIDs 
was consistent with treatment for complaints of back pain as 
reported by the Veteran, and the drugs were effective in 
alleviating that pain.  As such, the Board finds that this 
was not an unforeseeable event as the conditions that 
occurred are exactly the known risk factors for long-term 
NSAID use (other than cholelithiasis).  Moreover, the Board 
finds that the Veteran's conditions were not caused by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault based upon the opinion 
of the VA examiner.  

The Board appreciates the Veteran's assertions that improper 
VA care caused these conditions, but notes that the Veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the Veteran has 
specialized medical knowledge regarding the standard of care 
for VA clinicians.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent an opinion finding the impropriety of VA care 
under the above-noted circumstances, the Board finds that the 
Veteran is not entitled to § 1151 benefits for his claimed 
ulcer, cholelithiasis, stomach mass, anemia, or renal 
insufficiency.  


ORDER

Service connection for residuals of a left eye injury is 
denied.

A rating in excess of 40 percent for a low back disability is 
denied.

Entitlement to § 1151 benefits for an ulcer is denied.

Entitlement to § 1151 benefits for cholelithiasis is denied.

Entitlement to § 1151 benefits for a stomach lipoma is 
denied.

Entitlement to § 1151 benefits for anemia is denied.

Entitlement to § 1151 benefits for renal insufficiency is 
denied.


REMAND

Based upon a preliminary review of the record, the Board 
finds that a remand is necessary regarding the Veteran's 
claim of service connection for an acquired psychiatric 
disorder and entitlement to TDIU benefits.  

The Veteran contends that during service, he was confined to 
a small space within the aft of the ship on which he was 
stationed.  He asserted that he feared that at any moment 
something could cause harm to the ship, and he would die.  
Also, since service, he reported difficulty with being 
confined in tight spaces.

STRs are devoid of any treatment for a psychiatric 
disability.  Following service, however, the Veteran was 
treated for depression.  It was also hinted that the Veteran 
believed his depression was secondarily related to his 
service-connected back condition.  

In a May 2001 VA treatment record, the physician indicated 
that the Veteran's depression and low back pain occur 
together, but he could not determine whether they were 
causal, coincidental, mutually exacerbating or synergistic.  
He related that the risk for major depression is higher for 
those who have low back pain than those with other general 
medical conditions.  During the April 2002 VA examination 
regarding PTSD, he was diagnosed as having major depressive 
disorder and claustrophobia.  The examiner indicated that it 
was difficulty verify whether the Veteran's reports of 
difficulty in confined spaces was related to his service as 
contended.  The examiner, however, did not opine as to 
whether any current depressive and/or claustrophobic 
symptomatology was related to his period of service-he 
merely noted that the Veteran did not meet the criteria for a 
PTSD diagnosis.  As such, the Board finds that a remand is 
necessary for a VA examination to be scheduled and an opinion 
obtained as to whether any depression or claustrophobia is in 
any way related to the Veteran's service or a service-
connected disability.  

Further, after the issue of entitlement to service connection 
for an acquired psychiatric disorder has been addressed, then 
the claim for TDIU, which is intertwined with the outcome of 
the adjudication of that issue, should be readjudicated.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his acquired psychiatric disorder.  The 
Veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing and render all appropriate 
diagnoses.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
currently diagnosed acquired psychiatric 
disorders had their onset in service or 
are secondarily related to a service-
connected disability.  The examiner should 
also offer an opinion as to whether a 
service-connected disability has 
aggravated a currently diagnosed acquired 
psychiatric disorder.  The examiner should 
provide rationale for all opinions given.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence-including whether the Veteran is 
entitled to TDIU benefits.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


